JOHNSON, Justice.
February 19, 1963, there was submitted to the voters of the Town of Allen, Okla-*655homá, the question of whether the town should issue $30,000.00 in bonds for the acquiring of a water works. The'question was approved by a vote of 142 to 72. The proceedings are admittedly regular and legal and have been approved by the Attorney General of Oklahoma.
Within the thirty-day period provided by statute, this action was begun by certain taxpayers'of the town to enjoin the delivery of the bonds. At the conclusion of the evidence' presented by plaintiffs in the trial court, a demurrer was sustained to1 the evidence, and the action dismissed. From this action this appeal is prosecuted.
Two propositions are urged for reversal:
1. Misrepresentation to the citizens regarding the use of the proceeds.
2. That the existing water system is a public utility which could not be acquired by eminent domain.
In connection with the first of these, it is urged that the voters were told:
(a) That the water, system serving the town could be purchased for $15,000.00, which such statement was false;
(b) That if it could not be purchased, it could be acquired by condemnation;
(c) That a grant or a loan from the United States would be obtained to assure necessary additional funds;
(d) That the present' system could be acquired with such funds.
In a consideration of these contentions, it is essential to consider the official proposition submitted to the voters. The question propounded was as follows:
“Shall the Town of Allen, Pontotoc County, State of Oklahoma, incur an indebtedness by issuing its negotiable coupon bonds in the sum of Thirty Thousand ($30,000.00) Dollars, to provide funds for the purpose of acquiring, and constructing a waterworks system to be owned exclusively by said town, and levy and collect an annual tax, in addition to all other taxes, upon all the taxable property in said town sufficient to pay the interest on said bonds as it' falls due, and also to constitute a sinking fund for the payment of the principal thereof when due, said bonds to bear interest at not to exceed the rate of six (6%) per centum, per annum, payable semi-annually, and to become due serially within twenty five (25) years from their date.”
There is no evidence in this record of any misrepresentation in any of the official actions of the city council. The sole question involved is whether misrepresentations, if such there were, made by individuals in campaign speeches or newspaper advertisements, can be urged as a basis for invalidating the election results.
We are of the opinion that this case is comparable to the case of Reid v. City of Muskogee, 137 Okl. 44, 278 P. 339. The first paragraph of the syllabus reads:
“Inducements held out or promises made by a so-called ‘citizens’ committee’ for the purpose of influencing voters in a municipal bond election are without any legal effect, and amount to no more than campaign argument which the voter could accept or not, and such inducements so offered, even if relied upon by the voters, do not constitute bribery, nor in any wise affect the validity of bonds otherwise legally voted.”
In the body of the opinion appears the following:
“It appears that the inducement complained of in this case was contained in the proposition submitted by the irrigation company to the county, and the court was therefore called upon to determine whether same was improper and amounted to bribery, whereas, in the instant case, as hereinbefore stated, the alleged improper or illegal inducements complained of do not appear to have been made by any one authorized to speak for the city for Muskogee, and formed no part of the ordinance providing for the election nor of the *656proclamation itself, and are therefore without any legal effect whatever, and, if made, amounted to no more than campaign argument, which the voters could accept or reject as they saw fit, and could in no wise affect the validity of the bonds, if otherwise legally voted. Any citizen or group or committee of citizens supporting or opposing the-bonds had a right to make any argument they saw fit, and promises or inducements made by any citizen or group of citizens in a campaign such as involved herein are without any binding effect, and, even if relied upon -by the voters, do not constitute bribery, and will not vitiate an election otherwise valid. Only when such inducements or promises inhere in the election itself are they of any binding force upon the municipality.”
This particular case, insofar as it discusses the above, has been cited with approval in Borin v. City of Erick, 190 Okl. 519, 125 P.2d 768, and in the City of Sallisaw v. Nesbitt, Okl., 380 P.2d 954, 955.
In line with the Reid case, supra, and for the purpose of clarification, we hold that campaign arguments presented in speeches, pamphlets or newspaper advertisements made by committees, organizations or individuals, which arguments have^ no official status, cannot be used as a basis for voiding an election. Misrepresentations sufficient to void an election must have an official origin, i. e., appear in some phase of the bond proceedings. Neither is it sufficient that such misrepresentations be made by some city official speaking or acting in his individual capacity, and when such misrepresentations constitute no part of the official proceedings. It is beyond the realm of reason that the validity of bond issues, regularly adopted by a vote of the people, should depend upon the character of campaign speech or advertisement initiated by some individual or group acting in an unofficial capacity.
At the oral argument of this case it wqs conceded, by the plaintiffs, jn .error that .the proceedings in the bond issue election were regular in every particular, and that the issue involved but one question: “Could a waterworks be acquired or constructed for $30,000.00?”
There being nothing in the official proceedings in this bond issue concerning the acquirement of the existing waterworks by eminent domain, the arguments in regard to this are in the same category as those set out, supra; hence, it is unnecessary to discuss this as invalidating the election. As to whether a public utility may1 be acquired by eminent domain is not be-fore the court at' this time. We were informed at the oral argument that an eminent domain suit is now pending in the District Court of Pontotoc County in which this question will of necessity be determined, subject to appeal to this Court.
We believe and hold that the determination of the amount necessary to accomplish the desired result of a bond issue is a matter which addresses itself solely to the governing municipal author-, ity; that the money cannot be spent for some other project, and it therefore follows that if the desired result cannot be accomplished, the money cannot be legally spent. It is therefore beyond the authority of this court to declare a bond issue invalid and enjoin the issuance of the bonds upon the mere assertion that the result cannot be accomplished for the amount voted. If such is the case, the money cannot be spent, and it will not be presumed that the public officials will violate the law by such procedure.
Judgment of the trial court affirmed.
HALLEY, V. C. J., and DAVISON, J., concur.
BLACKBIRD, C. J., and BEERY, J., concur specially.
WILLIAMS, -JACKSON and.IRWIN, JJ.,i,dissent.